2
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to applicant's communication of February 18, 2021.  The rejections are stated below.  Claims 1-26 are pending and have been examined.

Response to Amendment/Arguments
2. 	Applicant's arguments filed 9/7/2021 concerning 35 U.S.C. 103 have been considered and are persuasive so therefore the rejection has been withdrawn. Applicant's arguments concerning 35 U.S.C. 101 have been fully considered but they are not persuasive. Applicant argues “Applicant’s Claims do not Recite an Abstract Idea ”  
The rejection follows the method established by the courts and resulting Examination guidelines by comparing the claims to those ideas which the courts have previously found as abstract.  In this, a determination of what claim elements fall under the abstract idea under Step 2A of the analysis.  The court has demonstrated that certain limitations may further describe the abstract idea but do nothing to render it any less abstract.  The rejection merely follows the example set forth by the courts in determining which elements of the claim are part of the independently abstract idea.  
The patentee in Bancorp claimed methods and systems for managing a life insurance policy on behalf of a policy holder, which comprised steps including generating a life insurance policy including a stable value protected investment with an initial value based on a value of underlying securities, calculating surrender value protected investment credits for the life insurance policy; determining an investment value and a value of the underlying securities for the current day; and calculating a policy value and a policy unit value for the current day. 687 F.3d at 1270-71, 103 USPQ2d at 1427. The court described the claims as an "attempt to patent the use of the abstract idea of [managing a stable value protected life insurance policy] and then instruct the use of well-known [calculations] to help establish some of the inputs into the equation." 687 F.3d at 1278, 103 USPQ2d at 1433 (alterations in original) (citing Bilski).  Further, the court noted that the specific computer components are no more than objects on which the claimed methods operate, and that the central processor is nothing more than a general purpose computer programmed in an unspecified manner. Id. at 1064.  Additionally, the court noted that “although it would be inefficient to do so, the steps for tracking, reconciling and administering a life insurance policy with a stable value component can be completed manually.”  Similarly the present claims are directed towards managing expenditures.  According to Applicant’s specification the claim is directed towards a new way to track expenses and monitoring employee activity (0001). 
3.	Applicant argues “The claims integrate any conceivable judicial exception into a practical application by using the judicial exception in conjunction with a particular machine or manufacture”. However, the argument is not persuasive.  According to Applicant’s specification the claim is directed towards a new way to track expenses and monitoring employee activity (0001). Embodiments of the present disclosure are directed to a system for managing expenditures using a card (0010).  The courts have indicated mere automation of manual processes, such as using a computer may not be sufficient to show an improvement in computer-functionality MPEP 2106.05(a).  With respect to the computer storage, computer executing a budgeting module, computer network, expenditure module, and a communications module, the additional elements are not integrated into managing expenses.  Because the computer storage, computer executing a budgeting module, computer network, expenditure module, and a communications module are not integrated, the additional .

Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.	Claims 1-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of managing expenditures without significantly more. 

Claim 1 is directed to a non-transitory, tangible computer-readable device which is one of the four statutory categories of invention (Step 1: YES).
Claims 11 and 20 are directed to a process which is one of the four statutory categories of invention (Step 1: YES).
Claim 1 recites a non-transitory computer readable medium storing instructions that, when executed by a computer cause the computer to perform a method, the method comprising:
storing, in computer storage, account data of an account associated with an employer and a credit card the credit card and account being issued by a card issuer; 
receiving, by the computer executing a budgeting module, a plurality of budgets, each budget, of the plurality of budgets, haves a plurality of parameters describing conditions under which the credit card may be used;
transmitting over a computer network, the parameters to a computer device associated with the card issuer;
receiving, by the computer executing an expenditure module, an indication of a selection by the employee of a budget, of a budget, the budget including a first set of parameters specific to a purchase request at a point of sale terminal;

in response to the determining, initiating a call, by a communications module and over the computer network, to the computing device, wherein the computer causes a reconfiguring of the account according to the first set of parameters in the selected budget such that the transaction is allowed based on the transaction being made according to the first set of parameters being met; and 
executing, by the computer, the transaction according to the purchase request based on the first set of parameters being met. These limitations (with the exception of italicized limitations) describe an abstract idea of managing expenditures to Certain Methods of Organizing Human Activity (commercial or legal interactions including sales activities or business relations). The claim also recites a computer storage, computer executing a budgeting module, computer network, expenditure module, and a communications module which does not necessarily restrict the claim from reciting an abstract idea. Accordingly, the claim 1 recites an abstract idea (Step 2A: Prong 1: YES).
This judicial exception is not integrated into a practical application. The additional element, e.g., a computer storage, computer executing a budgeting module, computer network, expenditure module, and a communications module are recited at a high level of generality. This generic limitation is no more than mere instructions to apply the exception using a generic computer component. Therefore, claim 1 is directed to an abstract idea without a practical application (Step 2A - Prong 2: NO).


The claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component (MPEP 2106.05(f)). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus, claim 1 is not patent eligible (Step 2B: NO).
Similar arguments can be extended to other independent claims 11 and 20 hence claims 11 and 20 are rejected on similar grounds as claim 1.

The limitations of claim 2-10 are generic limitations which further define the abstract idea.
Therefore, the claims 1-26 are directed to an abstract idea. Thus, the claims 1-26 are not patent-eligible.


Claim Rejections – 35 USC §112
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
8.	Claim 1 recites “in response to the determining, initiating a call, by a communications module and over the network.” However, the specification does not provide details on what the limitation, “initiating a call, by a communications module”, comprises. Applicant’s specification discloses “In some embodiments an unsuccessful attempt can mean a call to a card issuer via the point of sale terminal” (0029). The specification fails to disclose steps/procedures taken to perform the function sufficient details so that one of ordinary skill in the art would understand how the inventor intended the functions to be performed. (MPEP 2181 IV: MPEP 2161 01 I)

Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

10.	Claims 1-10 and 20-26 are rejected under 35 U.S.C. 112, second paragraph or 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

11.	Claim 1 recites:
	“receiving, by the computer executing a budgeting module…”
	“receiving, by the computer executing an expenditure module …”
	“initiating a call, by a communications module…”.
	
12.	The claim limitations above do not use the word “means” but are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use generic placeholders, “configured for”, that are coupled with functional language, “acts”, without reciting sufficient structures to perform the recited functions and the generic placeholders are not preceded by structural modifiers. 
These claim limitations invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)       Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform 

13.	Claim 1 recites:
	“receiving, by one or more processors executing a budgeting module…”
	“receiving, by one or more processors an expenditure module …”.

14.	The claim limitations above do not use the word “means” but are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use generic placeholders, “configured for”, that are coupled with functional language, “acts”, without reciting sufficient structures to perform the recited functions and the generic placeholders are not preceded by structural modifiers. 
These claim limitations invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)       Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 103
15.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


16.	Claims 1-26 are rejected under 35 U.S.C. 103 as being unpatentable over Howard et al. [US Pub No. 2013/0006863 A1] in view of Durkin et al. [US Pub No. 2011/0178929 A1] and Praisner et al. [US Pub No. 2002/0174030 A1].

17.	Regarding claim 1, Howard discloses a system for managing expenditures using a card, comprising:
receiving from the employer a plurality of budgets, wherein individual budgets have a plurality of parameters describing conditions under which the credit card may be used, wherein attempts at a point of sale to use the credit card that satisfy the parameters initiate a call to the card issuer to execute a transaction, and wherein
attempts at a point of sale to use the credit card that do not satisfy one or more of the
 parameters do not initiate a call to the card issuer (a system for allowing purchasers to associate credit accounts with locational and monetary restrictions, as well as a clearing house or approval center for approving purchases for merchants, Figure 1, 0025); and 
transmitting over a computer network, the parameters to a computer device associated with the card issuer (Figure 1, 0025).
Howard does not disclose however Durkin teaches receiving, by the computer executing a budgeting module, a plurality of budgets, each budget, of the plurality of budgets, haves a plurality of parameters describing conditions under which the credit card may be used (0049)

Howard does not disclose however Durkin teaches in response to the determining, initiating a call, by a communications module and over the computer network, to the computing device, wherein the computer causes a reconfiguring of the account according to the first set of parameters in the selected budget such that the transaction is allowed based on the transaction being made according to the first set of parameters being met (0049).
At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Howard to include the teachings of Durkin.  The rationale to combine the teachings would be authorization controls whereby payment card transactions are blocked at the authorization stage of a transaction if certain blocking criteria are met.
Howard does not disclose however Praisner teaches storing, in computer storage, account data of an account associated with an employer and a credit card the credit card and account being issued by a card issuer (0087).
Howard does not disclose however Praisner teaches receiving, by the computer executing an expenditure module, an indication of a selection by the employee of a budget, of a budget, the budget including a first set of parameters specific to a purchase request at a point of sale terminal (0040).
Howard does not disclose however Praisner teaches executing, by the computer, the transaction according to the purchase request based on the first set of parameters being met (0040).  At the time of filing it would have been obvious to a person of 


18.	Regarding claim 2, Howard discloses the computer readable medium of claim 1 wherein the parameters include a spending limit for expenditures (Figure 1, 0025, claim 1).

19.	Regarding claim 3, Howard discloses the computer readable medium of claim 1 wherein the parameters include one or more accepted vendors (Figure 1, 0025, claim 1).

20.	Regarding claim 4, Howard discloses the computer readable medium of claim 1 wherein the parameters include a recurring schedule of expenditures (Figure 1, 0025, claim 1).

21.	Regarding claim 5, Howard discloses the computer readable medium of claim 1 wherein the parameters include a time of the expenditures (Figure 1, 0025, claim 1).

claim 6, Howard discloses the computer readable medium of claim 5 wherein the time of expenditures comprises a time period having a beginning and an ending time between which expenditures may be made (Figure 1, 0025, claim 1).

23.	Regarding claim 7, Howard discloses the computer readable medium of claim 1 wherein the parameters include a category of vendor (Figure 1, 0025, claim 1).

24.	Regarding claim 8, Howard discloses the computer readable medium of claim 9 wherein the computer executing the budgeting module is configured to receive inputs that determine the category of vendor (Figure 1, 0025, claim 1).

25.	Regarding claim 9, Howard discloses the computer readable medium of claim 1 wherein the parameters include a location of the expenditure (Figure 1, 0025, claim 1).

26.	Regarding claim 10, Howard discloses the computer readable medium of claim 1 wherein the computer executes the expenditure module to receive a selection of one or more budgets and reconfigure the account according to the parameters of the selected budget (Figure 1, 0025, claim 1).

27.	Regarding claim 11, Howard discloses a method for managing expenses, comprising: 
establishing an account and issuing a card for making purchases using the account (Figure 1, 0025); 

initiating a purchase from a point of sale terminal using the card (0025);
receiving a selection of a budget (0025);
	based, at least in part, upon the initiated purchase, causing presentation at a computer device of the one more of the budgets (0025);
	assigning the purchase to the budget (0025).

	Howard does not disclose however Durkin teaches transmitting to the computing device a selection of a budget from among the one or more budgets, the budget including a first set of parameters (0025).
	Howard does not disclose however Durkin teaches based on the parameters in the selected budget are being compatible with the information pertaining to the purchase, reconfiguring the account according to the first set of parameters in the selected budget, wherein funds in the selected budget are used for the purchase (Durkin 0049).
Howard does not disclose however Durkin teaches in response to a determination that the first set of parameters have been met, transmitting, over a computer network, the purchase to a second computing device associated with the card issue (Durkin 0049).

Howard does not disclose however Praisner teaches accessing, from the computer storage, the first set of parameters in the selected budget (0040).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Howard to include the teachings of Praisner.  The rationale to combine the teachings is the desirability for companies to have the ability to manage the purchasing of those products and services through one common purchasing and approval process.

28.	Regarding claim 12, Howard disclose the method of claim 11 further comprising receiving an updated budget including one or more updated parameters (Figure 1, 0025, claim 1).

29.	Regarding claim 13, Howard disclose the method of claim 11 wherein reconfiguring the account is performed in less than five minutes (Figure 1, 0025, claim 1).

30.	Regarding claim 14, Howard disclose the method of claim 11 wherein the parameters include a location (Figure 1, 0025, claim 1).

claim 15, Howard disclose the method of claim 11 wherein the parameters include a time period (Figure 1, 0025, claim 1).

32.	Regarding claim 16, Howard disclose the method of claim 11 wherein the parameters include accepted vendors (Figure 1, 0025, claim 1).

33.	Regarding claim 17, Howard disclose the method of claim 11 wherein the parameters include a category of accepted vendors (Figure 1, 0025, claim 1).

34.	Regarding claim 18, Howard disclose the method of claim 17 wherein the parameters include a category of accepted vendors (Figure 1, 0025, claim 1).

35.	Regarding claim 19, Howard disclose the method of claim 11 further comprising identifying a default budget that is active unless another budget is selected (Figure 1, 0025, claim 1).

36.	Regarding claim 20, Howard disclose a method, comprising:
receiving one or more budgets, wherein individual budgets have one or more parameters (Figure 1, 0025), 
wherein the parameters identify conditions under which a transaction can be made using a card, the parameters including at least a maximum credit line associated 
receiving, by the one or more processors executing an expenditures module, a selection of a budget from among the budgets pertaining to the transaction (0025).
	Howard does not disclose however Durkin teaches based on the time being reached, applying a first set of parameters from the selected budget to reconfigure the account (0040).
Howard does not disclose however Durkin teaches based on the transaction details are not being in accordance with the first set of parameters in the selected budget, withholding transmission to a computing device associated with the card issuer and declining the transaction (0049). At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Howard to include the teachings of Durkin.  The rationale to combine the teachings would be authorization controls whereby payment card transactions are blocked at the authorization stage of a transaction if certain blocking criteria are met.
Howard does not disclose however Praisner teaches receiving, over a computer network, transaction details from a point of sale terminal (0040).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Howard to include the teachings of Praisner.  The rationale to combine the teachings is the desirability for companies to have the ability to manage the purchasing of those products and services through one common purchasing and approval process.

claim 21, Howard disclose the method of claim 20 the method further comprising requiring authentication for receiving the one or more budgets (Figure 1, 0025, claim 1).

38.	Regarding claim 22, Howard disclose the method of claim 20 the method further comprising requiring authentication for receiving a selection of the budget from among the budgets (Figure 1, 0025, claim 1).

39.	Regarding claim 23, Howard disclose the method of claim 20 wherein one of the budgets is a default budget that is active unless another budget is active (Figure 1, 0025, claim 1).

40.	Regarding claim 24, Howard disclose the method of claim 20 the method further comprising rejecting the transaction if no budget is selected (Figure 1, 0025, claim 1).

41.	Regarding claim 25, Howard disclose the method of claim 20 the method further comprising updating one or more budgets after a transaction is complete (Figure 1, 0025, claim 1).

42.	Regarding claim 26, Howard in view of Durkin and Praisner disclose the method of claim 20 the method further comprising wherein the computer executes the expenditure module to receive a selection of one or more budgets and inform the card issuer of the selection, wherein the card issuer reconfigures the account according to .


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN T POE whose telephone number is (571)272-9789.  The examiner can normally be reached on Monday-Friday 9:30am through 6pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.T.P/Examiner, Art Unit 3692                                                                                                                                                                                                        /KEVIN T POE/

/ELIZABETH H ROSEN/Primary Examiner, Art Unit 3698